
	
		III
		110th CONGRESS
		1st Session
		S. RES. 417
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Hagel (for himself,
			 Mr. Lugar, and Ms. Murkowski) submitted the following resolution;
			 which was referred to the Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should expand trade opportunities with Mongolia and initiate
		  negotiations to enter into a free trade agreement with
		  Mongolia.
	
	
		Whereas Mongolia declared an end to a 1-party Communist
			 state in 1990 and embarked on democratic and free market reforms;
		Whereas the free market reforms include adopting
			 democratic electoral processes, enacting further political reform measures,
			 privatizing state enterprises, lifting price controls, and improving fiscal
			 discipline;
		Whereas, since 1990, Mongolia has made progress to
			 strengthen democratic governing institutions and protect individual
			 rights;
		Whereas the Department of State found in its 2006 Country
			 Reports on Human Rights that Mongolia generally respects the human rights of
			 its citizens, although concerns remain, including the treatment of prisoners,
			 freedom of the press and information, due process, and trafficking in
			 persons;
		Whereas the Department of State found in its 2006
			 International Religious Freedom report that Mongolia generally respects freedom
			 of religion, although some concerns remain;
		Whereas Mongolia has been a member of the World Trade
			 Organization since 1997, and a member of the International Monetary Fund, the
			 World Bank, and the Asian Development Bank since 1991;
		Whereas, in 1999, the United States extended permanent
			 nondiscriminatory treatment (normal trade relations treatment) to the products
			 of Mongolia;
		Whereas Mongolia has provided strong and consistent
			 support to the United States in the global war on terror, including support for
			 United States military forces and, since May 2003, contributed peace keepers to
			 Operation Iraqi Freedom, artillery trainers to Operation Enduring Freedom, and
			 personnel to the United Nations peace-keeping operations in Kosovo and Sierra
			 Leone;
		Whereas the United States and Mongolia signed a bilateral
			 Trade and Investment Framework Agreement in 2004;
		Whereas Mongolia has expressed steadfast commitment to
			 greater economic reforms, including a commitment to encourage and expand the
			 role of the private sector, increase transparency, strengthen the rule of law,
			 combat corruption, and comply with international standards for labor and
			 intellectual property rights protection;
		Whereas bilateral trade between the United States and
			 Mongolia in 2005 was valued at more than $165,000,000;
		Whereas, in November 2005, President George W. Bush became
			 the first President of the United States to visit Mongolia, and on November 21,
			 2005, President Bush and President Enkhbayar issued a joint statement declaring
			 that the 2 countries are committed to defining guiding principles and expanding
			 the framework of the comprehensive partnership between the United States and
			 Mongolia;
		Whereas, on October 18, 2007, the Senate agreed to Senate
			 Resolution 352, expressing the sense of the Senate regarding the 20th
			 anniversary of the United States-Mongolia relations, and encouraged continued
			 economic cooperation with Mongolia;
		Whereas, on October 22, 2007, the United States and
			 Mongolia signed a Millennium Challenge Corporation Compact Agreement;
		Whereas, during the October 2007 visit of President
			 Enkhbayar to Washington, DC, the United States and Mongolia signed a
			 Declaration of Principles for closer cooperation between the 2 countries,
			 reiterating a commitment to expansion of development and long term cooperation
			 in political, economic, trade, investment, educational, cultural, arts,
			 scientific and technological, environmental, health, defense, security,
			 humanitarian, and other fields; and
		Whereas the United States and Mongolia would benefit from
			 expanding and diversifying trade opportunities by reducing tariff and nontariff
			 barriers to trade: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States should continue to work with Mongolia to expand
			 bilateral trade opportunities and initiate negotiations to enter into a free
			 trade agreement with Mongolia.
		
